      Case 1:20-cv-10942-VEC-RWL Document 107 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 8/20/2021
---------------------------------------------------------------X
TOWAKI KOMATSU,                                                :
                                                               :   20-CV-10942 (VEC) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
THE CITY OF NEW YORK, et al.,                                  :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to the filing restrictions imposed in this case, the letter at Dkt. 105 shall

be stricken. The letter is vexatious, serves no purpose other than to insult and impugn a

district judge and the integrity of the judiciary, and identifies no particular request for legal

relief. The letter also purports to be a response to the Court’s order dated August 18,

2021; that order, however, did not invite a response. To the extent that Plaintiff’s filing

may be construed as a motion to reconsider (although it in no way asks for that relief), it

fails to meet the requirements. As the Court previously explained in denying Plaintiff’s

previous motion for reconsideration,                  the legal standard governing motions for

reconsideration “is strict, and reconsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked.”              Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)). Plaintiff has not identified anything

that the Court overlooked.




                                                        1
     Case 1:20-cv-10942-VEC-RWL Document 107 Filed 08/20/21 Page 2 of 2




                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: August 20, 2021
       New York, New York

The Clerk of Court is instructed to mail a copy of this Order to the Pro Se Plaintiff.




                                             2
